Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Allowed for same reasoning as parent application 15/894056, prior art fails to disclose: the biasing component comprising a biaser panel comprising a panel deposed substantially horizontally between the step component and the bracket component as claimed in claim 1; a biaser-step coupler engaged with the step-biaser coupler; and a biaser-bracket coupler selectably engaged with the bracket-biaser coupler, wherein the biasing component maintains the step component apart from the bracket component in the use position, and allows the step component to retract into the bracket component in the retracted position under an impact force greater than the biasing force as claimed in claim 13; and the biasing component comprising a panel that foldably deforms under the force greater than the biasing force as amended to claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612